COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTIONS

Cause number:            01-16-00268-CR
Style:                   In re Abner L. Washington, Relator
Date motions filed*:     June 7, 2016
Type of motions:         Letter-Motions to Proceed In Forma Pauperis and “For Transcript and
                         Record of Mandamus Proceedings to be Filed in the Criminal Court of
                         Appeals in Second Request for a Writ of Mandamus”
Party filing motions:    Pro Se Relator
Document to be filed:    N/A

Is appeal accelerated?      Yes (original proceeding).

Ordered that motion is:
       Granted
             If document is to be filed, document due: N/A.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Relator’s mandamus petition was denied on April 19, 2016, via a memorandum
       opinion, and no motion for rehearing was timely filed by relator. On June 9, 2016, the
       Clerk of this Court mailed another copy of the memorandum opinion to relator. Other
       than the relator’s petition and motions to proceed as indigent and to modify the
       copy requirement, and the memorandum opinion, there are no transcripts or other
       records in this mandamus proceeding. Thus, relator’s motions are dismissed as moot.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: June 16, 2016




November 7, 2008 Revision